ISbl-lH
                        ELECTRONIC RECORD



                                                               Aggravated Assault
COA#       04-14-00217-CR                      OFFENSE:        with a Deadly Weapon

STYLE: Jose Luis Riojas                        COUNTY:         Bexar

COA DISPOSITION:     DISMISSED                 TRIAL COURT:    175th District Court


DATE: 11/12/2014                Publish: NO    TC CASE #:      2013CR1304




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                       CCA#:


        PRO S£                      Petition        CCA Disposition:    \MH-H
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

         ^£Fl/6^t>                                  JUDGE:
DATE:     0y//S-/aj?JS                              SIGNED:                      PC:

JUDGE:        f{<U^UiAso**—                         PUBLISH:                    DNP:




                                                                                  MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: